Citation Nr: 1526114	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  08-10 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected right ankle disorder.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected left heel spur syndrome with left plantar fasciitis and osteoarthritis.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected low back disorder.

4.  Entitlement to an increased rating in excess of 10 percent for service-connected right knee disorder.

5.  Entitlement to service connection for a cervical spine disorder, to include as due to service-connected disabilities. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to July 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  January 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a Travel Board hearing before a Veterans Law Judge in February 2011.  A transcript is of record.  The Veteran was notified in February 2015 that the Judge had since retired from the Board and a new hearing could be scheduled.  Neither the Veteran nor the Veteran's representative responded.  As such, the Board may proceed with adjudication of the appeal.  38 C.F.R. § 20.707 (2014).

By way of procedural history, the appeal was first remanded in July 2011 to obtain any available service treatment records, schedule the Veteran for appropriate examinations, and obtain an opinion as to the etiology of the Veteran's claimed cervical spine disorder.  A review of the record reflects that the AMC requested the Veteran's treatment records from Fort Carson for a neck injury in 1997.  A negative response was received, and the Veteran was notified in a March 2012 letter that his service treatment records had not been obtained.  He was asked to submit any records in his possession, but he did not respond. Moreover, the Veteran underwent several VA examinations in August 2011, and a medical opinion was obtained regarding the Veteran's cervical spine disorder.  

However, in May 2013, the Board again remanded the claim, requesting that the August 2011 examinations be reviewed by a physician.  The physician was asked to determine, by signature, if the examinations were medically sufficient, given the representative's argument that the August 2011 examinations were conducted by a physician's assistant-certified (PA-C).   The Remand also requested an addendum to the August 2011 opinion regarding the cervical spine disorder.  Specifically, the examiner was asked to provide further explanation, beyond the absence of in service treatment records, as to why the Veteran's cervical spine disorder was not related to service or secondary to his service-connected disabilities.  

In terms of the increased rating claims on appeal, the Board finds that there has been substantial compliance with Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examinations, obtained in conformity with the July 2011 examinations, were reviewed by a VA physician, who determined that the examination reports were medically sufficient.  However, August 2011 and October 2013 opinions regarding the service connection claim, as discussed in more detail below, require further clarification before proceeding with adjudication of that issue.  Therefore, although the medical opinion remains inadequate, there was still substantial compliance with the Remand directives as examinations were reviewed and the addendum opinion was obtained.  

Furthermore, the Board notes that additional evidence has been submitted since the last supplemental statement of the case in October 2013.  However, in the Veteran had previously provided a waiver of his right to have the RO readjudicate the claims with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).

In 2007, the Veteran filed a claim for an increased rating for the left heel spur.  At that time, it was rated noncompensable (zero percent).  During the pendency of the appeal, an August 2012 rating decision expanded the nature of the service-connected condition to include plantar fasciitis and osteoarthritis and assigned a 10 percent rating.  Unfortunately, the Board missed this fact on the most recent Remand in 2013 and continued to identify the left heel spur disorder as rated at zero percent.  The Board has now recharacterized the issue on appeal to more accurately reflect actions taken by the RO while the appeal was pending. 

The Board also notes that during the pendency of the appeal, a 2011 rating decision granted a separate rating for right knee instability under Diagnostic Code 5257, effective May 10, 2011.  However, the Veteran did not disagree with the rating decision, to include either the effective date or the percentage assigned (20 percent).  Consequently, the disability rating was not addressed in the subsequently issued October 2013 Supplemental Statement of the Case (SSOC).  Instead, the SSOC addressed the issue of the increased rating claim for the right knee, which had been considered based on the Veteran's limitation of extension.  As a result, the Board is limited in the scope of its review and therefore the issue of right knee instability will not be discussed herein.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The issue of service connection for a cervical spine disorder, to include as due to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disorder has been manifested by painful limitation of motion throughout the appeal period, but there has been evidence of marked limitation of motion only from August 31, 2011, forward.  

2.  The Veteran's left heel spur disorder has been manifested by less than moderate deformity or impairment, with symptoms to include left foot pain and difficulty walking. 

3.  The Veteran's low back disorder has been manifested by forward flexion limited to no less than 65 degrees and a combined range of motion no less than 200 degrees.  

4.  The Veteran's right knee disorder has been manifested by painful limitation of motion, with flexion limited to no less than 87 degrees and extension limited by no more than 10 degrees.  


CONCLUSIONS OF LAW

1.  Prior to August 31, 2011, the criteria for a rating in excess of 10 percent for the service-connected right ankle disorder were not met; the criteria for a rating of 20 percent for the service-connected right ankle disorder have been met from August 31, 2011, forward.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for a rating in excess of 10 percent for service-connected left heel spur disorder with plantar fasciitis and osteoarthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2014).

3.  The criteria for entitlement to a rating in excess of 10 percent for service-connected low back disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

4.  The criteria for entitlement to a rating in excess of 10 percent for service-connected right knee disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Also relevant to several diagnostic codes discussed below, the Board notes that words such as "slight," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Moreover, in determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Right Ankle

The Veteran's right ankle status post open reduction and internal fixation with degenerative joint disease  ("right ankle disorder")  was assigned a non-compensable rating, effective July 7, 1999.   However, the Veteran's right ankle disorder was subsequently increased, with a 10 percent rating in effect from January 27, 2006, forward, under diagnostic Code 5010-5271.

Diagnostic Code 5010 governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003, which governs degenerative arthritis.  

Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  In other words, the criteria set forth in Diagnostic Code 5003 are only for application when limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle:
* A 10 percent rating is assigned for 
o Moderate limitation of motion.
* A 20 percent rating is assigned for
o Marked limitation of motion.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 
Turning to the evidence of record, July 2005 VA treatment records show the Veteran complained of intermittent ankle pain, two to three times a week.  He described experiencing a sharp pain while walking, causing him to limp, but he also stated the pain eventually fades.  He was provided orthotics.

January 2006 VA treatment records show the Veteran sought physical therapy for the right ankle in order to obtain an ankle brace.  Subsequently,  the Veteran was provided an air sport brace to "stabilize the joint but also allow [him] to do his work or walk." 

In October 2006, the Veteran underwent a VA examination.  The Veteran demonstrated dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  He reported soreness, swelling, and intermittent pain in the ankle.  Pain was reported with repetitive-use.  However, there was no additional limitation of motion upon repetitive-use testing.  Moreover, the Veteran indicated that assistive devices on the ankle were not used, and he was not found to have an antalgic gait.  The Veteran also denied weakness, flare-up of pain, and instability.  No incoordination of motion was seen.  The examiner concluded that the Veteran's right ankle condition did not result in significant functional loss.  

At the April 2007 VA examination, the Veteran reported that he worked as a mechanic since 2000 only missed one day of work due to ankle symptoms. 

VA treatment records from October 2008 and February 2010 note the Veteran's complaint of intermittent right ankle pain.  The February 2010 record describes pain as mild, with a level of 2/10.

At the April 2011 Board hearing, the Veteran testified that he experience shooting pains in the right ankle when sitting, standing, and walking.  He also stated that his range of motion had decreased.

Indeed, at the August 31, 2011 VA ankle examination, the Veteran demonstrated right ankle dorsiflexion to 10 degrees and right ankle plantar flexion to 40 degrees.   Repetitive-use testing showed right ankle dorsiflexion to 15 degree and right plantar flexion to 45 degrees or more.  Although there was no additional limitation of motion identified, the Veteran was found to have interference with sitting, standing, and weight-bearing as well as less movement than normal in terms of functional impairment upon repetitive use of the right ankle.  

Moreover, muscle strength testing yielded normal results, and there was no finding of ankylosis of the ankle.  The Veteran reported regular use of braces on the right ankle.  However, the Veteran was not found to have or had "shin splints," stress fractures, Achilles tendonitis, Achilles tendonitis rupture, or malunion of the calcaneus or talus.

In terms of other functional impairment, the Veteran reported difficulty walking for over fifteen minutes without right ankle pain.  He also stated he has difficulty walking on inclined surfaces. 

Furthermore, the August 2011 VA foot examiner described the Veteran's right ankle disability as moderate in nature. 

The Board finds that the maximum 20 percent rating for marked limitation of motion of the ankle is warranted effective August 31, 2011, the date of the VA examination showing the Veteran had dorsiflexion limited to 10 degrees.  

Prior to that examination, the Veteran  had normal dorsiflexion of the ankle, and the plantar flexion was only limited by 5 degrees, as reflected in the October 2006 VA examination report.  See 38 C.F.R. § 4.71, Plate II.  Moreover, the Veteran had specifically denied weakness, flare-up of pain, and instability of the right ankle at that time, and the examiner concluded that the Veteran's right ankle condition did not result in significant functional loss.  

However, as noted, the Veteran's dorsiflexion was limited to 10 degrees at the August 2011 examination, which is half the normal range of motion as contemplated by the rating criteria.  Combined with the examination notation of decreased movement, the Board finds that the Veteran's right ankle disorder most closely approximates the criteria for marked limitation of motion as of August 31, 2011.  

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 206-07.

Although the Veteran has consistently reported right ankle pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran did not experience any additional limitation of motion upon repetitive-use of the right ankle at either the October 2006 or August 2011 VA examinations.  To the contrary, the Veteran specifically denied weakness, flare-ups of pain, and instability at the October 2006 examination, and the examiner explicitly stated that the Veteran's right ankle condition did not result in significant functional loss.  Indeed, at the April 2007 VA examination, the Veteran reported only missing one day of work due to ankle symptoms since working as a mechanic since 2000.  As a result, the Board finds that under the provisions of 38 C.F.R. §§ 4.40 and 4.45, higher ratings than the staged 10 and 20 percent ratings for the service-connected right ankle disorder due to functional impairment are not warranted in this case.

Regarding the applicability of the remaining diagnostic codes for the ankle, ankylosis of the right ankle has not been shown throughout the appeal period.  As a result, a higher rating under Diagnostic Code 5270 for ankylosis of the ankle is not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Similarly, Diagnostic Code 5272 contemplates ankylosis of the subastragalar or tarsal joint, which has also not been identified in the evidence of record.  As such, Diagnostic Code 5272 is not applicable.

Diagnostic Code 5273, which contemplates malunion of the os calcis or astragalus, is also not applicable in this case.  The August 2011 VA examination specifically indicates that the Veteran's right ankle disorder was not manifested by such a condition.  Furthermore, Diagnostic Code 5274 contemplates astragalectomy, but, as noted, there is no indication in the record of an astragalus condition, let alone any related surgery.  

Therefore, the Board finds that no other diagnostic codes would be appropriate to evaluate the Veteran's right ankle disorder.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Accordingly, the Board finds a 20 percent rating is warranted from August 31, 2011, forward, for the Veteran's service-connected right ankle disorder, and there is no basis for a further staged rating of the Veteran's disability.  The claim for an increased rating is granted to that extent.  However, prior to August 31, 2011, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent.   See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5271; Gilbert, 1 Vet. App. at 49.  

Left Heel Spur

The Veteran's left heel spur syndrome was initially assigned a non-compensable rating, effective July 7, 1999 under Diagnostic Code 5299-5273.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable left heel spur syndrome, and it must be rated by analogy.  38 C.F.R. § 4.20.

However, in August 2012, the RO issued a rating decision that re-characterized the issue so that the evaluation of the left heel spur syndrome included plantar fasciitis and osteoarthritis.  In doing so, the Veteran's disability rating increased to 10 percent, effective April 6, 2007, under Diagnostic Code 5299-5273.
 
Diagnostic Code 5273 rates malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5273 (2014).  

Diagnostic Code 5273 assigns the following ratings:
* A 10 percent rating is assigned for 
o Moderate deformity.
* A 20 percent rating is assigned for
o Marked deformity.

June 2005 VA treatment records show the Veteran complained of bilateral heel pain, especially when standing and walking.  The record indicates that OTC foot orthotics were provided, but symptoms persisted. 

In a January 2007 statement, the Veteran reiterated that shoe inserts and medications provided only limited relief of his left heel symptoms.

At the April 6, 2007 VA examination, the Veteran demonstrated left ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The examiner stated the Veteran had normal range of motion.  Moreover, there was no change in range of motion upon repetitive-use, and the examiner stated there was no functional limitation resulting from the Veteran's left heel condition.  

Furthermore, mild tenderness on palpation at the calcaneal insertion of the plantar fascia was noted.  However, there was no tenderness in the forefoot, midfoot, or Achilles tendon.  The Achilles tendon was normally aligned.  The Veteran had a normal arch on standing and non-weightbearing.  There were no hammertoes or abnormal shoe-wear pattern.  

The Veteran's x-rays showed prominent plantar calcaneal spur with dorsal midfoot osteophytes.  The bones and joints of the forefoot were described as unremarkable.  Ultimately, he was diagnosed with plantar fasciitis and degenerative joint disease.

At the April 2011 Board hearing, the Veteran testified as to general difficulties "being active, walking around" due to his left heel spur symptoms.  He indicated that sharp pain when changing from a sitting to standing position.  

In addition, the Veteran underwent a VA foot examination in August 2011.  He was diagnosed with left heel spur.  The Veteran indicated the use of shoe orthotics to manage symptoms of bilateral pes planus (which is not service-connected), but no other assistive devices were identified.  The Veteran also reported  difficulty walking for more than fifteen minutes without experiencing left heel pain.  
The August 2011 examiner also specifically found that the Veteran did not have weak foot, pes cavus (claw foot), Morton's neuroma, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  The only other foot injury identified was the history of the right ankle fracture with right ankle degenerative joint disease.

A review of the evidence shows that an increased rating is not warranted under Diagnostic Code 5273 for the Veteran's left heel spur syndrome with plantar fasciitis and osteoarthritis during the appeal period.

The Board acknowledges that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this regard, the Board notes that the Veteran's left heel spur with plantar fasciitis and osteoarthritis could be rated under 38 C.F.R. § 4.71, Diagnostic Code 5284, which contemplates other foot injuries.  

Diagnostic Code 5284 assigns the following ratings:
* A 10 percent rating is assigned for 
o Foot injuries that are moderate in nature.
* A 20 percent rating is assigned for
o Foot injuries that are moderately severe in nature.
* A 30 percent rating is assigned for
o Foot injuries that are severe in nature.

In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  See 38 C.F.R. § 4.71, 

However, even applying the criteria under Diagnostic Code 5284, the Board finds that a rating in excess of 10 percent is not warranted.  Although the Veteran reported left heel pain associated with his spur syndrome with plantar fasciitis and osteoarthritis, the April 2007 examiner specifically indicated that there was no functional impairment as a result of the Veteran's left heel spur.  Indeed, there was no finding of abnormal shoe pattern and the Veteran had a normal arch on standing and non-weightbearing.  

Moreover, the Veteran testified in April 2011 as to difficulty being active, but he indicated he was still able to walk and remain on his feet while working, with intermittent rests.  Moreover, the August 2011 VA examiner noted functional impairment only consisted of difficulty walking for more than fifteen minutes.  While the Veteran's left heel disability undoubtedly caused pain, such minimal findings simply did not reflect marked deformity as to allow for a 20 percent rating under Diagnostic Code 5273.  

Alternatively, under Diagnostic Code 5284, the evidence would have to show moderately severe to severe foot injuries to warrant a rating in excess of 10 percent for the Veteran's left heel spur with plantar fasciitis and osteoarthritis.  Although the Veteran reported increased pain at the April 2007 examination and subsequently indicated difficulty with prolonged walking, such symptoms are contemplated by a 10 percent rating, which identifies moderate impairment, rather than more severe impairment contemplated by higher ratings. 

In terms of functional impairment, the Veteran exhibited normal range of motion, with no additional limitation of motion upon repetitive-use testing at the April 2007 VA examination.  Furthermore, the August 2011 VA examiner was only able to identify occupational impairment in the form of pain after fifteen minutes of walking.  In short, the Veteran has identified left heel pain at least partially relieved by orthotic inserts.  The Veteran's symptoms do not reflect functional loss as to warrant higher ratings.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.

The Board has also considered the potential application of the other diagnostic codes during both appeal periods at issue.  See Schafrath, 1 Vet. App. 589.  In this regard, though, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application because the medical evidence does not indicate weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  All of these conditions were specifically found to be absent at the August 2011 examination of the left foot, and there is no indication in prior examinations or records of these conditions either.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected left heel spur with plantar fasciitis and osteoarthritis, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5284; Gilbert, 1 Vet. App. at 49.


Low Back Disorder

The Veteran's low back strain with lumbosacral spine degenerative disc disease and spondylosis ("low back disorder") has been assigned a 10 percent rating since July 7, 1999.  The Veteran's  low back disorder is currently rated under Diagnostic Code 5237.

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

Regarding the thoracolumbar spine, the General Formula provides the following:
* A 10 percent rating is assigned for 
o Forward flexion greater than 60 degrees but not greater than 85 degrees, or
o Combined range of motion greater than 120 degrees but not greater than 235 degrees;
o Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o Vertebral body fracture with loss of 50 percent or more of the height.
* A 20 percent rating is assigned for
o Forward flexion greater than 30 degrees but not greater than 60 degrees, or
o Combined range of motion not greater than 120 degrees;
o Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
* A 40 percent rating is assigned for
o Forward flexion 30 degrees or less, or
o Favorable ankylosis of the entire thoracolumbar spine.
* A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
* A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Moreover, ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (5).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides the following:
* A 10 percent rating is assigned for intervertebral disc syndrome with
o Incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.
* A 20 percent rating is assigned for intervertebral disc syndrome with
o Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.
* A 40 percent rating is assigned for intervertebral disc syndrome with
o Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
* A 60 percent rating is assigned for intervertebral disc syndrome with
o Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  


For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

First, under the General Formula, the evidence shows that a higher rating is not warranted based on the Veteran's limitation of motion of the thoracolumbar spine.

At the October 2006 VA examination, the Veteran demonstrated forward flexion of the spine to 65 degrees.  His combined range of motion was 200 degrees.  The examiner noted that there was no incoordination in motion or gross fatigability seen in repetitive strength testing.  There was also no increased pain with repetitive resisted extension or flexion of the lumbar spine, and there was no additional limitation of motion upon repetitive-use testing noted.  However, the Veteran noted stiffness and soreness in the low back without any radiation proximally or distally.
The Veteran was afforded another VA examination to assess his low back disability in August 2011.  He demonstrated forward flexion to 90 degrees or more, and his combined range of motion was 225 degrees.  Although there was less movement than normal and pain on movement after repetitive use of the thoracolumbar spine, there was no additional limitation of range of motion.  The Veteran's combined range of motion remained at 225 degrees.  

Although specific range of motion measurements were not included in the record, records from Raleigh Orthopedic Clinic from September 2012 note the Veteran demonstrated forward flexion to mid-thigh.

Therefore, a review of the evidence shows that the Veteran demonstrated no less than 65 degrees of forward flexion, and the combined range of motion of the thoracolumbar spine was, at worst, limited to only 200 degrees.  As such, a higher rating based on limitation of motion of the thoracolumbar spine is not warranted.
Next, the evidence shows that a higher rating is not warranted based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  
At the October 2006 VA examination, the examiner found no paralumbar spasm or tenderness, and stated that there was no spasm, fatigue or weakness in the back identified by the Veteran.  The Veteran also did not report any assistive devices for ambulation purposes.  

In addition, a February 2007 VA treatment record describes the Veteran's back as being "straight" with good range of motion.  

The Veteran testified in April 2011 that he experienced sharp pain "like a spasm."  However, at the August 2011 VA back examination, the Veteran was not found to have guarding or muscle spasm of the thoracolumbar spine. 

In sum, even considering the Veteran's reported feelings of back spasm, the evidence does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, as contemplated in a 20 percent rating under the General Formula.  In other words, while the Veteran experiences shooting pain, objective evidence has not shown spasms causing an abnormal gait or abnormal spinal contour.

As for higher ratings under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there is no indication in the record that the Veteran was ever prescribed bed-rest by a doctor for his lumbosacral strain.  The October 2006 VA examiner noted there were no incapacitating episodes of back pain reported in the previous twelve months, and at the April 2011 Board hearing, the Veteran specifically denied being prescribed bed rest by a doctor.  Indeed, the August 2011 VA examiner did not diagnose intervertebral disc syndrome of the thoracolumbar spine.   

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

Throughout VA treatment and examinations, the Veteran has described low back pain.  For example, in August 2007 VA treatment records, he reported low back pain, but the physician noted that his October 2006 x-rays reflected a normal lumbar spine.  Moreover, in October 2008, June 2009, March 2010, December 2010, February 2010, and February 2011 VA treatment records, the Veteran reported continued chronic low back pain.  He described back stiffness in October 2009.

More recently, August 2012 records show the Veteran complained of low back pain and was provided a therapeutic pillow.  VA physical therapy was provided in November 2012 for a six weeks to provide a home exercise program for lumbar stabilization.  However, February 2013 show the Veteran continued to experience back pain, even with physical therapy and the use of a TENS unit.  Indeed, these notes are similar to the Veteran's testimony before the Board in which he indicated persistent back pain despite treatment.

In addition, private records from Raleigh Orthopedic Clinic show the Veteran continued to experience back pain throughout 2012, and he was provided exercises and steroid injections to manage symptoms between September 2012 and December 2012.  The Veteran also reported pain upon repetitive use, but the treatment record does not indicate whether such pain resulted in any additional limitation of motion.  He was advised to continue exercises and stretches. 

It is clear from the record that the Veteran indeed experiences pain in his low back.  Unfortunately, though, even considering the Veteran's report of back pain, a higher increased rating is not warranted based on functional loss. 

There was no additional limitation of motion noted upon repetitive-use testing, as documented in the October 2006 examination.  The examiner specifically concluded that the Veteran's low back condition did not affect his activities of daily living.  Indeed, the Veteran denied any spasm, fatigue, or weakness in the low back at that time.  Similarly, there was no additional limitation of motion upon repetitive-use documented at the August 2011 VA back examination.  Indeed, there was no finding of atrophy of disuse, weakened movement, excess fatigability, incoordination, or instability of station.  Moreover, at the April 2007 VA examination, the Veteran indicated that he had worked as a mechanic since 2000 and missed only twenty days of work due to low back pain.  At the April 2011 Board hearing, the Veteran stated he stayed home from work no more than once a month due to back pain.  At the August 2011 VA examination, the Veteran reported some limitations (such as prolonged standing and walking) associated with his low back disorder, but the Board emphasizes that during repetitive-use testing, there was no additional limitation of motion of the Veteran's thoracolumbar spine.  As a result, the Board finds that the evidence does not show functional impairment beyond the level contemplated in the currently assigned 10 percent rating. 

Next, Note (1) of the General Formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  

At the October 2006 VA examination, the examiner noted the Veteran's lower extremity motor and sensory reflex examinations were within normal limits, with the Veteran displaying normal reflexes at the knees and ankles.  The Veteran also had normal sensation to light touch in the L-2 to S-1 distribution bilaterally.  

VA treatment records from 2008 through 2011 are consistently absent for neurological impairments.  For example, in June 2009, the Veteran's neurological system was described as intact.  Moreover, when the Veteran reported mild stiffness in the back in October 2009, December 2009, and December 2010, the physicians indicated there were no neurologic deficits.  Also, February 2011 records reflect the Veteran's deep tendon reflexes were normal and there was no peripheral neuropathy.  Cranial nerves were intact, and motor function was normal.  A February 2013 VA record notes the Veteran's report of back pain, with no reference to any neurological impairment. 

Also, at the April 2011 Board hearing, the Veteran testified his back pain did not radiate into his legs.  Instead, he indicated his pain was localized to the lower back.

Furthermore, the August 2011 VA examination report shows normal sensory examination results, and the examiner did not find radicular pain or any other signs or symptoms due to radiculopathy.  The examiner further stated there were no other neurologic abnormalities or findings related to the thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes. 

The Veteran's September, November, and December 2012 private treatment records from Raleigh Orthopedic Clinic indicate there were no findings of distal leg pain, numbness, tingling, or weakness of the legs, or bowel or bladder changes.  Sensation was also intact to light touch in the bilateral lower extremities.

As such, the evidence does not show objective abnormalities associated with the Veteran's service-connected low back condition to be separately evaluated under Note (1) of the General Formula. 

The Board has also considered the applicability of other diagnostic codes in order to evaluate the Veteran's service-connected low back disorder, but after careful review of the evidence, finds no other diagnostic codes would be appropriate.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  Indeed, the Veteran's symptoms of low back pain and limitation of motion have been considered under Diagnostic Code 5237.  Moreover, any associated neurological impairments have been considered.  

Therefore, the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected low back disorder, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5237; Gilbert, 1 Vet. App. at 49.


Right Knee Disorder

The Veteran has been awarded two separate ratings for his right knee retropatellar pain syndrome with degenerative joint disease.  

First, the Veteran has been assigned a 10 percent rating from November 4, 1999 under Diagnostic Code 5010-5261 for limitation of extension.  However, effective May 10, 2011, the Veteran was also awarded a separate 20 percent rating for right knee instability under Diagnostic Code 5257.  As noted in the Introduction, he did not indicate any disagreement with the instability rating, and his appeal for a higher rating based on limitation of motion had long been pending.

Diagnostic Codes 5260 and 5261 rate knee disabilities based on limitation of flexion or extension, respectively.  

The following ratings are available under Diagnostic Codes 5260 and 5261:
* A 10 percent rating is assigned for 
o Flexion limited to 45 degrees, or
o Extension limited to 10 degrees.
* A 20 percent rating is assigned for 
o Flexion limited to 30 degrees, or
o Extension limited to 15 degrees.
* A 30 percent rating is assigned for
o Flexion limited to 15 degrees, or
o Extension limited to 20 degrees.
* A 40 percent rating is assigned for
o Extension limited to 30 degrees.
* A 50 percent rating is assigned for
o Extension limited to 45 degrees.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

At the April 2007 VA examination, the Veteran's right knee range of motion was from 0 to 120 degrees.  Although the examiner noted an additional loss of 10 percent on right knee flexion due to painful motion and acute flares, during objective testing at the examination, there was no change in active and passive range of motion upon repetitive-use of the right knee.

The Veteran described decreased range of motion at his April 2011 Board hearing.  He stated being active and putting weight on the knee worsened such symptoms.

At the May 2011 VA examination, the Veteran demonstrated flexion to 100 degrees and extension to 10 degrees.  Upon repetitive use, the Veteran's flexion was reduced to 87 degrees, but the extension measurement stayed the same.  The examiner noted the Veteran's right knee was functionally limited by pain, fatigue, weakness, lack of endurance, and incoordination.  

At an August 2011 VA knee and leg examination, the Veteran demonstrated flexion to 130 degrees and extension to 0 degrees in the right knee.  There was no additional limitation of motion upon repetitive-use testing.  However, functional limitation was identified in the form of less movement than normal and interference with sitting, standing, and weight-bearing after repetitive use of the right knee.  

Therefore, the evidence does not show that the right knee warrants a rating in excess of 10 percent under either Diagnostic Code 5261 or 5260.  The Veteran's knee condition has been manifested by limitation of flexion of no less than 100, which was further reduced to 87 degrees upon repetitive use.  Therefore, the Veteran's flexion has been limited to a non-compensable degree under Diagnostic Code 5260.  However, the Veteran's right knee extension has been limited to no more than 10 degrees, which is contemplated by the currently assigned 10 percent rating.  Moreover, even considering the examiner's statement in April 2007 - that there was an additional ten percent loss of right knee motion during acute flares - such a limitation does not warrant a rating in excess of 10 percent as an additional loss of 10 percent from the Veteran's demonstrated flexion of 120 degrees at that examination still would not result in compensable limitation of motion.  See 38 C.F.R. § 4.71a. 

Next, under Diagnostic Code 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  At the April 2011 hearing, the Board specifically testified that he did not experience locking in his right knee.  Moreover, in the May 2011 VA knee examination, the Veteran did not have current symptoms of locking pain or effusion into the joint.  There was also no report of dislocation.  Indeed, the August 2011 VA knee and leg examination further confirmed that the Veteran has not had any meniscal conditions or surgical procedures for a meniscal condition on the right knee.  Therefore, higher ratings for the right knee are not warranted under Diagnostic Codes 5258 or 5259.

Diagnostic Code 5256 evaluates ankylosis of the knee.  However, neither the Veteran nor the evidences suggests that he experiences ankylosis in his right knee.  For example, the May 2011 VA knee examination report specifically states there was no ankylosis of the knee.  Similarly, Diagnostic Code 5262 contemplates tibia and fibula impairment.  However, the evidence of record contains no indication of impairment of the tibia and fibula with loose motion requiring a brace.  For example, the August 2011 knee and leg VA examination shows the Veteran was not found to have or ever had "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibula impairment.  As such, Diagnostic Codes 5256 and 5262 are not applicable.

Additionally, the Veteran is already in receipt of a 10 percent rating, and Diagnostic Code 5253, which considers genu recurvatum, provides a maximum 10 percent rating.  Nonetheless, the evidence does not reflect such a condition.  The May 2011 examiner concluded there was no genu recurvatum of the Veteran's right knee.

In making the above determinations, the Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 206-07.

In this regard, the Board recognizes that the Veteran has reported chronic right knee pain.  Indeed, at the April 2007 VA examination, the Veteran reported knee pain worsened by prolonged walking, standing, sitting, and bending.  He also stated that climbing stairs caused knee pain.  Similarly, in February 2007 and August 2007 VA treatment records, the Veteran reported pain in his right knee and an inability to walk for long periods of time.  October 2009, December 2009 and March 2010 VA records also show the Veteran complained of knee pain.  Similarly, December 2010 VA treatment records also reflect the Veteran's report of chronic pain in his knees, and "knee trouble" was noted in October 2011 and February 2011 VA treatment records.  The April 2011 hearing testimony also reflected the Veteran's report of right knee pain, and he indicated that he uses knee braces daily.  He also testified that he purchased knee pads in case he had to crawl at work.  In August 2011, the Veteran reported the regular use of braces to manage right knee discomfort.  

More recently, the Veteran underwent physical therapy for his knee in November 2012, and August 2012 VA records also show the Veteran was provided knee braces.  Nonetheless, September 2012 and February 2013, the Veteran reported knee pain, worse at the end of the day. He was advised to continue his therapy regimen. 

However, the Veteran's pain has not been shown to functionally limit his right knee range of motion to such a degree as would warrant a higher rating.  Indeed, even when the Veteran's range of motion was reduced upon repetitive-use testing at the May 2011 examination, flexion was only reduced to 87 degrees, which is not severe enough to warrant a compensable rating, let alone a rating in excess of 10 percent.  Moreover, the April 2007 VA examiner indicated there was no evidence of atrophy, and muscle strength was normal.  In short, the current rating of 10 percent for the right knee is based on the Veteran's report of painful motion, as his flexion has not been shown to be limited to a compensable degree, and extension limited to no more than 10 degrees.

Moreover, at the April 2007 VA examination, the Veteran reported that he worked as a mechanic since 2000 and had not missed any work due to knee pain.  At the May 2011 examination, the Veteran's knee condition was specifically found not to have resulted in any incapacitation in the previous twelve months.  The Veteran reported no overall functional impairment from his condition, per the examination report.  However, the Veteran did report weakness, giving way, lack of endurance, fatigue, and pain.  Indeed, moderate instability of the right knee has only been shown since May 2011.  Consequently, the Board finds that higher ratings are not warranted based on functional loss for the right knee.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected right knee disability, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; Gilbert, 1 Vet. App. at 49.  


Additional Considerations for Increased Rating Claims

Regarding all of the increased rating claims on appeal, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right ankle, left heel spur, low back, and right knee disorders are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  

Indeed, the criteria contemplates the Veteran's limitation of motion, pain, instability, fatigue, and stiffness related to his orthopedic disabilities discussed herein, which are further evaluated with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  Moreover, any potential objective neurological abnormalities associated with the Veteran's low back disorder have been considered.  By addressing the Veteran's characterized issue of service connection for left heel spur syndrome, to include plantar fasciitis and osteoarthritis, the Veteran's left heel symptoms have also been considered.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Furthermore, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) with regard to any of the increased rating claims discussed herein.  Regarding the Veteran's right ankle, he indicated at the April 2007 VA examination that he worked as a mechanic since 2000 and only missed one day of work due to ankle symptoms.  The Veteran's left heel spur was not found to result in any functional impact.  Regarding the Veteran's low back disorder, he indicated some difficulty with prolonged standing and difficulty bending and lifting in August 2011, but there is no indication that the Veteran was found unemployable due solely to his low back disorder.  Indeed, the Veteran testified that he would only occasionally miss work due to back pain, at most once a month.  Finally, the Veteran has reported difficulty with prolonged standing and moderate instability of the right knee, but in April 2007, he only identified three "flares" of his condition, lasting a few hours.  He stated he was able to perform his usual occupation and could not recall if he missed any work days due to his right knee symptoms.  Based on the foregoing, the Board finds that Rice is inapplicable in this case.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by March 2006 and February 2007 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  

As noted in the Introduction, the Veteran's representative challenged the adequacy of the August 2011 examinations because they were conducted by PA-C.  In response, the examinations were reviewed by a VA physician, who certified that the examinations were sufficient.  Indeed, a review of the examination reports show the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  

More recently, the Veteran's representative, in a February 2015 brief, requested a Remand because three years had passed since the Veteran's last examinations were performed.  The representative noted a general increase in the severity of the Veteran's conditions.  However, the mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined. 38 C.F.R. § 3.327(a).  Indeed, the Veteran himself reported that despite continuous physical therapy, he was still experiencing symptoms in 2011 for his orthopedic conditions, and there is no indication in the record that there has been any change in that assertion, as reflected by both VA and private treatment.  In sum, the 2011 examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in February 2011, as discussed above.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Prior to August 31, 2011, entitlement to an increased rating in excess of 10 percent for the service-connected right ankle disorder is denied.

From August 31, 2011, a 20 percent rating, but no higher, is warranted for the Veteran's service-connected right ankle disorder, subject to the regulations governing the award of monetary benefits.  

Entitlement to an increased rating in excess of 10 percent for service-connected left heel spur with plantar fasciitis and osteoarthritis is denied.

Entitlement to an increased rating in excess of 10 percent for service-connected low back disorder is denied.

Entitlement to an increased rating in excess of 10 percent for service-connected right knee disorder is denied.


REMAND

Unfortunately, another remand is required in this case as to the issue of service connection for a cervical spine disorder, to include as secondary to the Veteran's service-connected orthopedic conditions.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.   

In an August 2011 VA opinion, the examiner stated that it was less likely than not that the Veteran's cervical spine degenerative joint disease was caused or aggravated by military service or that the cervical spine degenerative joint disease was connected to other service-connected disabilities because there was no documentation of neck problems in the service treatment records.  Further clarification was sought in the May 2013 Remand.  The examiner was advised that the opinion regarding the etiology of the cervical spine degenerative joint disease could not be based solely on the absence of treatment for cervical spine complaints during or after service.  

In an October 2013 statement, "Dr. C.E." provided the following statement: "Besides the absence of treatment records it is less likely as not that the cervical spine degenerative joint disease is connected to other service connected disabilities due to the course and causes of cervical spine degenerative disc disease."  He then stated, "Not sure exactly what you are asking."  There is no further correspondence from Dr. C.E. in the record.

In short, Dr. C.E. not only expressed confusion over the question being asked in October 2013, but also essentially repeated the same opinion from August 2011.  The statement indicates that aside from the absence of treatment during service for neck symptomology, that the "course and causes" of cervical spine disease do not show that the Veteran's cervical spine degenerative joint disease is related to service or his other service-connected orthopedic disabilities.  In other words, the course and cause of degenerative disc disease do not support a causal connection to service.  However, the cause of the Veteran's cervical spine degenerative disc disease is precisely the medical question at issue in this case.

Moreover, the opinion does not specifically address secondary service connection, that is, whether cervical spine degenerative joint disease is caused or aggravated by other service-connected orthopedic disabilities.  Specifically, the record reflects that the Veteran is service-connected for several different orthopedic conditions: right knee, left knee, right ankle, left heel spur, right heel spur, and low back disorders.

Based on the foregoing, an addendum opinion is required to address whether there is a link between active service and the Veteran's currently diagnosed cervical spine degenerative joint disease (direct service connection) and whether the currently diagnosed condition is caused or aggravated by  his service-connected orthopedic conditions (secondary service connection).

Accordingly, the case is REMANDED for the following action:

1.  Request that the October 2013 examiner (or suitable substitute) review the claims file, to include all medical and lay evidence, such as the Veteran's 2011 Board testimony, and offer an addendum opinion as to:
* whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine degenerative joint disease began during or is otherwise linked to active service.
* whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine degenerative joint disease was caused or aggravated by his service-connected orthopedic conditions affecting the right knee, left knee, right ankle, left heel spur, right heel spur, and low back.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.


2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


